Citation Nr: 0830629	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of pulmonary 
embolism, secondary to left knee surgery.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran was granted service connection for residuals 
of a left knee injury with degenerative joint disease 
effective in November 2001.

2.  The veteran underwent arthroscopic surgery on the 
service-connected left knee on August 3, 2004.

3.  A bilateral pulmonary embolism was diagnosed on September 
1, 2004; the medical evidence shows that the procedure 
involving the service-connected left knee was a contributing 
or inciting factor in the veteran's embolic event. 


CONCLUSION OF LAW

The veteran's pulmonary embolism was proximately due to, or 
the result of, an arthroscopic surgical procedure for his 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2007).  As will be discussed below, 
the Board finds that service connection for residuals of the 
veteran's pulmonary embolism is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that although the record 
reflects that the AOJ has not provided notice with respect to 
the initial disability rating and effective date elements of 
the claim, those matters are not presently at issue before 
the Board given the present full grant of the benefits 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Secondary Service Connection

The veteran seeks service connection for residuals of a 
pulmonary embolism secondary to surgery for a service-
connected left knee disability.  Secondary service connection 
may be granted for a disability that is proximately due to, 
or the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for 
Veterans Claims has held that there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Here, VA outpatient treatment records show that the veteran 
receives ongoing anticoagulation treatment due to his prior 
pulmonary embolism.  See VA examination, March 2005; 
Treatment note addendum, March 2006.  At least as long as the 
veteran continues to receive treatment for this condition, 
the residuals of the pulmonary embolism constitute a current 
disability for the purposes of establishing service 
connection benefits.  Therefore, the question remains whether 
this disability was proximately caused by the surgical 
procedure for the veteran's service-connected left knee 
condition.  

The record contains significant discussion on the topic of 
causation of this pulmonary embolism.  The initial 
etiological opinion was offered by a medical intern, Dr. 
G.K., who stated that the embolism was "likely provoked by 
arthroscopic knee surgery."  See VA progress note, September 
2004.  Subsequent to the filing of the present claim, the 
veteran was provided a VA examination to determine the status 
of his condition.  The examiner indicated that the veteran 
was evaluated by the Hematology/Oncology Department in 
February 2005 and that the veteran was verbally informed at 
that time that the embolus was a secondary complication from 
knee surgery.  However, the examiner also notes that the 
concurrent notation in VA's computerized records system 
indicated that the event was believed to be idiopathic in 
nature and not a secondary complication of surgery.  
Ultimately, the examiner opined that "the verdict remains 
out" as to whether the embolism was idiopathic in nature, or 
a postoperative complication.  She deferred a final opinion 
until the results of an ongoing hypercoagulability study were 
known.  See VA examination, March 2005.  In due course, the 
study produced negative results, indicating that an 
association between the embolism and the knee surgery was 
more likely.  See VA treatment note, December 2005.  

The Board notes that the February 2005 negative etiological 
opinion referenced by the VA examiner in the above discussion 
is not associated with the claims file.  However, there is a 
subsequent treatment note by the same physician, Dr. T.W., 
Chief of Hematology and Oncology, which states "Given the 
overall low risk for [venus thromboembolic events] with 
arthroscopic surgery (<0.1%), and the patient's significant 
and potentially fatal event, at this time we will consider 
this an idiopathic event...."  See VA treatment note, April 
2005.  An idiopathic event, by definition, has an unknown 
cause or spontaneous origin.  Dorland's Illustrated Medical 
Dictionary 925, (31st ed. 2007).  The physician later 
explains that from a treatment perspective, considering the 
embolic event as idiopathic in nature is a more conservative 
approach requiring long-term pharmaceutical intervention, 
whereas if the event were treated as strictly being 
associated with surgery, only three months of pharmaceutical 
intervention would be recommended.   See Addendum opinion, 
supra.

Due to the potential conflict in opinions expressed by Drs. 
G.K. and T.W., a third physician was requested to review the 
record and resolve the issue of whether the veteran's 
embolism was as likely as not related to his knee surgery.  
The reviewing physician opined that the proximity in time 
between the surgery and the embolus was suggestive of 
causation.  However, he ultimately concluded that there was 
not enough evidence of record to definitively ascribe the 
embolus to the knee surgery, particularly in light of the 
opinion by Dr. T.W., a specialist in the field.  See VA 
opinion by Dr. T.G., April 2005.  

In June 2005, the RO denied the claim by rating decision, 
determining that there was not sufficient evidence to link 
the embolism to the veteran's service-connected knee 
disability.  In conjunction with his notice of disagreement 
regarding this decision, the veteran submitted an additional 
statement by Dr. T.W., the Hematology Section Chief.  In this 
statement, the physician attempted to resolve what he 
perceived to be a misunderstanding regarding the meaning of 
"causation."  He stated that he believed that the veteran 
had an as yet unidentified condition that contributed to 
causation of the embolism, but that "the procedure clearly 
incited" the embolism.  In other words, the physician opined 
that there were co-existing contributing factors that 
resulted in the veteran's pulmonary embolism, one of which 
was the veteran's left knee arthroscopic surgery conducted 
approximately one month prior to the embolism.  Addendum 
opinion, March 2006.  

In the statement of the case issued in January 2007, the RO 
considered this evidence, and ultimately concluded that the 
final etiological opinion of record weighed against the claim 
because the physician opined that there were other undefined 
contributing factors and the veteran was being managed on an 
on-going basis as if he had suffered an unprovoked embolic 
event.  

Instead, the Board finds that the most recent opinion by Dr. 
T.W. indicates that the veteran's pulmonary embolism was, at 
least in part, proximately due to the preceding surgical 
procedure.  The fact that the veteran's condition was being 
treated under a more conservative approach does not negate 
the fact that, but for the surgery, this embolism was not 
likely to have occurred.  As such, because the surgical 
procedure involved the veteran's service-connected left knee 
disability and proximately caused a pulmonary embolism, 
secondary service connection is warranted for the residual 
condition resulting from that ensuing pulmonary embolism.  


ORDER

Service connection for residuals of pulmonary embolism, 
secondary to left knee surgery, is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


